DETAILED ACTION
The instant application having Application No. 16/906,122 filed on 3/14/2019 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kent Sieffert, Reg. No. 41,312, on 12/17/2021.
The claims have been amended as follows: 

5.  (Currently Amended)  A device configured to process a first set of data bits encoding a first numerical value and a second set of data bits encoding a second numerical value, the device comprising: 
a counter configured to generate an output; 
a first Sobol sequence source configured to generate a first Sobol sequence based on the output of the counter; 
a second Sobol sequence source configured to generate a second Sobol sequence based on the output of the counter, wherein the second Sobol sequence source is different from the first Sobol sequence source, and wherein the first Sobol sequence source and the second Sobol sequence source are directly driven by the counter; 
a first comparator configured to generate a first bit sequence based on the first Sobol sequence and a first constant number; a second comparator configured to generate 
computation logic configured to: 
perform a computational operation on the first bit sequence and the second bit sequence; and 
produce an output bit-stream having a set of data bits indicating a result of the computational operation, wherein the data bits of the output bit-stream represent the result based on a probability that any data bit in the set of data bits of the output bit-stream is high.

13.  (Currently Amended)  A device configured to process a first set of data bits encoding a first numerical value and a second set of data bits encoding a second numerical value, the device comprising: 
a first counter; 
a second counter configured to stall based on an output of the first counter; 
a first Sobol sequence source configured to generate a first Sobol sequence based on an output of the first counter; 
a second Sobol sequence source configured to generate a second Sobol sequence based on an output of the second counter, wherein the second Sobol sequence source is different from the first Sobol sequence source; 
a first comparator configured to generate a first bit sequence based on the first Sobol sequence and a first constant number; 
a second comparator configured to generate a second bit sequence based on the second Sobol sequence and a second constant number; and 
computation logic configured to: 
perform a computational operation on the first bit sequence and the second bit sequence; and 
produce an output bit-stream having a set of data bits indicating a result of the computational operation, wherein the data bits of the output bit-stream represent the result based on a probability that any data bit in the set of data bits of the output bit-stream is high.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest found prior art is “A Deterministic Approach to Stochastic Computation” by Jenson et al., “Energy Efficient Stochastic Computing with Sobol Sequences” by Liu et al., and “Toward Energy-Efficient Stochastic Circuits Using Parallel Sobol Sequences” by Liu et al.
Jenson discloses performing stochastic computation with deterministically generated bit streams that encode numerical values based on a proportion of data bits that are high relative to the total bits in the sequence.  The bit streams are generated via a comparator with inputs from a constant number and a counter, and pairs of bits from e.g. two bit streams are combined such that a data bit in a first sequence is combined with multiple different bits of the second sequence by the relatively prime method, rotation method, or clock division method.  However, Jenson fails to teach using Sobol sequences or any Sobol sequence sources, instead teaches only the use of a counter as the original number source for inputting to the comparator for generating a stochastic sequence.
“Energy Efficient Stochastic Computing with Sobol Sequences” discloses performing stochastic computation with Sobol sequences, and discloses a Sobol sequence generator comprising an address generator, Direction Vector storage array, and a comparator.  However, the reference fails to teach a Sobol sequence source comprising a counter, and further fails to teach pairing a data bit of a first bit sequence with multiple different bits of a second bit sequence.  Moreover, the Examiner does not find a motivation to combine the disclosed Sobol sequence source with the relatively prime method, rotation method, or clock division method 
“Toward Energy-Efficient Stochastic Circuits Using Parallel Sobol Sequences” also discloses performing stochastic computation with Sobol sequences, and further teaches a Sobol sequence generator comprising a counter which outputs to a priority encoder which is then coupled to one or more Direction Vector arrays which may generate a plurality of parallel Sobol sequences.  However, the reference fails to teach a first and different second Sobol sequence source directly driven by a single counter wherein the resulting first and second Sobol sequence are provided to respective comparators wherein each compares the corresponding sequence with a respective different constant number.  The reference also fails to teach pairing a data bit of a first bit sequence with multiple different bits of a second bit sequence, and stalling a second counter based on a first counter wherein each counter is part of a respective Sobol sequence source.  Moreover, the Examiner does not find a motivation to combine the disclosed Sobol sequence source(s) with the relatively prime method, rotation method, or clock division method taught by Jenson such that the results would have been desirable or predictable to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182